EXHIBIT 10.10   

 

GUARANTY AND SURETYSHIP AGREEMENT

 

This GUARANTY AND SURETYSHIP AGREEMENT is made as of the 1st day of August,
1995, by BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, a Delaware corporation
(the "Guarantor") in favor of FIRST FIDELITY BANK, NATIONAL ASSOCIATION, a
national banking association (the "Bank").

WHEREAS, the New Jersey Economic Development Authority Act, constituting Chapter
80 of the Pamphlet Laws of 1974 of the State of New Jersey, approved on
August 7, 1974, as amended and supplemented (the "Act"), declares it to be in
the public interest and to be the policy of the State of New Jersey (the
"State") to foster and promote the economy of the State, increase opportunities
for gainful employment and improve living conditions, assist in the economic
development or redevelopment of political subdivisions within the State, and
otherwise contribute to the prosperity, health and general welfare of the State
and its inhabitants by inducing manufacturing, industrial, commercial,
recreational, retail, service and other employment promoting enterprises to
locate, remain or expand within the State by making available financial
assistance; and

WHEREAS, the New Jersey Economic Development Authority (the "Authority"), a
public body corporate and politic constituting an instrumentality of the State
of New Jersey was created to aid in remedying the aforesaid conditions and to
implement the purposes of the Act, and the Legislature has determined that the
authority and powers conferred upon the Authority under the Act and the
expenditure of moneys pursuant thereto constitute a serving of a valid public
purpose and that the enactment of the provisions set forth in the Act is in the
public interest and for the public benefit and good and has been so declared to
be as a matter of express legislative determination; and

WHEREAS, the Authority, to accomplish the purposes of the Act, is empowered to
extend credit to such employment promoting enterprises in the name of the
Authority on such terms and conditions and in such manner as it may deem proper
for such consideration and upon such terms and conditions as the Authority may
determine to be reasonable; and

WHEREAS, Burlington Coat Factory Warehouse of New Jersey, Inc. (the "Company"),
a wholly owned subsidiary of the Guarantor, submitted an application (the
"Original Application") to the Authority for financial assistance in the
principal amount of $10,000,000 for financing a portion of the costs of a
project (the "1985 Project") consisting of the acquisition of 46.779 acres of
land in the Township of Burlington, Burlington County, New Jersey, the
construction of an approximately 500,000 square foot building situate thereon
for use as a national distribution center for the Company's products (which
building currently contains 75,000 square feet of office space), the equipping
of such building with conveyor systems, rolling racks and automated machinery
and the construction of a parking lot adjacent to such building, and the
Authority, by resolution duly adopted July 3, 1985 in accordance with the Act,
accepted the application of the Company for assistance in financing the 1985
Project; and

WHEREAS, the Authority, by resolution duly adopted September 4, 1985 in
accordance with the Act, authorized the issuance of not to exceed $10,000,000
aggregate principal amount of its Economic Development Bonds (Burlington Coat
Factory Warehouse of New Jersey, Inc. - 1985 Project) for the purpose of making
a loan to the Company to finance the 1985 Project (the "Original Loan"); and

WHEREAS, on September 20, 1985 the Authority issued $10,000,000 of its Economic
Development Bonds dated September 1, 1985 to finance the 1985 Project (the
"Prior Bonds"); and

WHEREAS, those Prior Bonds maturing on or after September 1, 1996 are subject to
redemption prior to maturity, at the option of the Company, on any interest
payment date on or after September 1, 1995; and

WHEREAS, the Company desires to redeem $10,000,000 aggregate principal amount of
the Prior Bonds maturing on or after September 1, 1996 (the "Refunded Bonds") on
September 1, 1995; and

WHEREAS, the Company, by letter dated May 10, 1995, notified the Authority of
its intent to redeem the Refunded Bonds on September 1, 1995 and has requested
the Authority's assistance in the issuance of not to exceed $10,000,000
aggregate principal amount of bonds to refinance the 1985 Project and to redeem
the Refunded Bonds; and

WHEREAS, on July 11, 1995, the Authority, by resolution duly adopted (the
"Resolution"), authorized the issuance of its Economic Development Refunding
Bonds (Burlington Coat Factory Warehouse of New Jersey, Inc. - 1995 Project)
(the "Refunding Bonds" or the "Bonds") for the purpose of providing funds for
the Company to refinance the 1985 Project and to redeem the Refunded Bonds (the
"Project"); and

WHEREAS, the Authority has determined to issue the Bonds concurrently herewith
pursuant to the Act, the Resolution and the Indenture (as hereinafter defined);
and

WHEREAS, the Authority, contemporaneously with the execution and delivery of
this Agreement, has entered into a Loan Agreement with the Company, and an
Indenture of Trust dated as of August 1, 1995 (the "Indenture") wherein the
Authority has assigned certain of its rights under the Loan Agreement to the
Trustee for the benefit of the Holders from time to time of the Bonds; and

WHEREAS, to facilitate the issuance and sale of the Bonds and to enhance the
marketability of the Bonds, the Company has requested the Bank to issue an
irrevocable direct pay letter of credit substantially in the form of Annex A
attached hereto, in an amount up to an aggregate amount of $10,357,293.00 (as
reduced and reinstated from time to time in accordance with the provisions
hereof and of the Letter of Credit), of which (a) the sum of $10,000,000 shall
be available to pay the principal amount of the Bonds either at maturity
(whether at the stated maturity date or by acceleration) or upon redemption
thereof, and (b) the remainder shall be available to pay up to 210 days'
interest on the outstanding Bonds computed at the rate of six and one hundred
twenty-five thousandths percent (6.125%) per annum accrued on the outstanding
Bonds, as such interest becomes due; and

WHEREAS, as a condition, among others, to its issuance of the Letter of Credit,
the Bank has required that (a) the Company and the Bank enter into a certain
Letter of Credit Reimbursement Agreement dated of even date herewith (as amended
from time to time, the "Reimbursement Agreement") and (b) the Guarantor execute
and deliver to the Bank this Guaranty;

NOW, THEREFORE, for and in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth (each of which is
incorporated herein by reference), intending to be legally bound hereby, and in
order to induce the Bank to issue the Letter of Credit, and to secure the
observance, payment and performance of the Liabilities (as defined below), and
with full knowledge that Bank would not make the said loans, extensions of
credit or financial accommodations without this Guaranty and Suretyship
Agreement (together with any amendments or modifications hereto in effect from
time to time, the "Guaranty"), which shall be construed as an agreement of
suretyship, the Guarantor hereby unconditionally agrees as follows:

Section 1. LIABILITIES GUARANTEED.

Guarantor hereby guarantees and becomes surety to Bank for the full, prompt and
unconditional payment of the Liabilities (as defined below), when and as the
same shall become due, whether at the stated maturity date, by acceleration or
otherwise, and the full, prompt and unconditional performance of each and every
term and condition of every transaction to be kept and performed by the Company
under the Reimbursement Agreement and the other Loan Documents (as defined
below). This Guaranty is a primary obligation of Guarantor and shall be a
continuing Guaranty. Bank may require Guarantor to pay and perform its
liabilities and obligations under this Guaranty and may proceed immediately
against Guarantor without being required to bring any proceeding or take any
action against the Company, any collateral, security for the Company's
obligations under the Reimbursement Agreement and the other Loan Documents, any
other guarantor or any other person, entity or property prior thereto, the
liability of Guarantor hereunder being joint and several, and independent of and
separate from the liability of the Company, and any other guarantor or person
and the availability of such collateral.

Section 2. DEFINITIONS.



2.1. "Affiliate" means First Fidelity Bancorporation and any of its direct and
indirect affiliates and subsidiaries.





2.2. "Liabilities" means, collectively: (i) the repayment of all sums due under
the Reimbursement Agreement (as the same may be amended from time to time) and
the other Loan Documents; (ii) the performance of all terms, conditions and
covenants set forth in the Reimbursement Agreement and the other Loan Documents;
and (iii) all obligations and indebtedness of every kind and description of the
Company to Bank or to any Affiliate, whether primary or secondary, absolute or
contingent, direct or indirect, sole, joint or several, secured or unsecured,
due or to become due, contractual or tortious, arising by operation of law or
otherwise, or now or hereafter existing, and whether incurred by the Company as
principal, surety, endorser, guarantor, accommodation party or otherwise,
including without limitation, principal, interest, fees, late charges and
expenses, including attorneys' fees and/or allocated fees of Bank's in-house
legal counsel.





2.3. "Loan Documents" means, collectively, the Reimbursement Agreement, that
certain Mortgage and Security Agreement of even date herewith from the Company
to Bank (the "Mortgage"), that certain Assignment of Leases and Rents of even
date herewith from the Company to Bank (the "Assignment of Leases"), UCC-1
financing statements, this Guaranty and any other guaranty, document,
certificate or instrument executed by the Company, Guarantor or any other
obligated party in connection with the Letter of Credit and the Bonds, together
with all amendments, modifications, renewals or extensions thereof. The Loan
Documents are hereby made a part of this Guaranty to the same extent and with
the same effect as if fully set forth herein.





2.4. Capitalized terms not otherwise defined herein shall have the same meanings
as are given to such terms in the Reimbursement Agreement and the other Loan
Documents.



Section 3. REPRESENTATIONS AND WARRANTIES.

Guarantor represents and warrants as of the date hereof and, unless otherwise
indicated, at all times hereafter until the Liabilities are fully paid and
performed, as follows:



3.1. Organization, Powers. Guarantor: (i) is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and is authorized to do business in each other jurisdiction wherein its
ownership of property or conduct of business legally requires such authorization
and in which such qualification is material to the conduct of its business; (ii)
has the power and authority to own its properties and assets and to carry on its
business as now being conducted and as now contemplated; and (iii) has the power
and authority to execute, deliver and perform all of its obligations under this
Guaranty and any other Loan Document to which it is a party.





3.2. Execution of Guaranty. This Guaranty and all other Loan Documents to which
Guarantor is a party have been duly executed and delivered by Guarantor.
Execution, delivery and performance of this Guaranty and each other Loan
Document to which Guarantor is a party will not: (i) violate any of its
organizational documents, provision of law, order of any court, agency or other
instrumentality of government, or any provision of any indenture, agreement or
other instrument to which it is a party (including without limitation the Loan
Documents) or by which it or any of its properties is bound; (ii) result in the
creation or imposition of any lien, charge or encumbrance of any nature, other
than the liens created by the Loan Documents; and (iii) require any
authorization, consent, approval, license, exemption of, or filing or
registration with, any court or governmental authority.





3.3. Obligations of Guarantor. This Guaranty and each other Loan Document to
which Guarantor is a party are the legal, valid and binding obligations of
Guarantor, enforceable against it in accordance with their terms, except as the
same may be limited by bankruptcy, insolvency, reorganization or other laws or
equitable principles relating to or affecting the enforcement of creditors'
rights generally. The loans or credit accommodations made by Bank to the Company
and the assumption by Guarantor of its obligations hereunder and under any other
Loan Document to which Guarantor is a party will result in material benefits to
Guarantor. This Guaranty was entered into by Guarantor for commercial purposes.





3.4. Litigation; Compliance with Laws. Except as set forth on Schedule A
attached hereto, there is no action, suit or proceeding at law or in equity or
by or before any governmental authority, agency or other instrumentality now
pending or, to the knowledge of Guarantor, threatened against or affecting
Guarantor or any of its properties or rights which, if adversely determined,
would materially impair or affect: (i) the value of any collateral securing the
Liabilities; (ii) Guarantor's right to carry on its business substantially as
now conducted (and as now contemplated); (iii) its financial condition; or (iv)
its capacity to consummate and perform its obligations under this Guaranty or
any other Loan Document to which Guarantor is a party. Guarantor is in
compliance in all material respects with all laws, ordinances, rules,
regulations and requirements which affect Guarantor, its assets or the operation
of its business, and is not in violation of or in default with respect to any
order, writ, injunction, decree or demand of any court or governmental
authority.





3.5. Payment of Taxes. Guarantor has filed or caused to be filed all federal,
state and local tax returns which are required to be filed, and has paid or
caused to be paid all taxes as shown on said returns or on any assessment
received by it, to the extent that such taxes or assessments have become due,
except such that are contested in good faith by Guarantor by appropriate
proceedings and for which adequate reserves have been established. Guarantor is
not aware of any material unasserted claims for prior taxes against it for which
adequate reserves have not been established.





3.6. No Defaults. Guarantor is not (a) in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained
herein or (b) in default in any material respect in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any material agreement or instrument to which it is a party or by which it or
any of its properties is bound.





3.7. Financial Statements. All financial statements delivered by Guarantor to
Bank are true, correct and complete in all material respects, fairly represent
Guarantor's financial condition as of the date hereof and thereof, and no
information has been omitted which would make the information previously
furnished misleading or incorrect in any material respect.





3.8. No Material Adverse Change. As of the date hereof, there has been no
material adverse change in the financial condition, operations, affairs,
prospects or business of Guarantor from the date of the most recent financial
statements provided by Guarantor to Bank.





3.9. No Untrue Statements. No Loan Document or other document, certificate or
statement furnished to Bank by or on behalf of Guarantor contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein not misleading. It is
specifically understood by Guarantor that all such statements, representations
and warranties shall be deemed to have been relied upon by Bank as an inducement
to make the Loan to the Company.





3.10. Title to Property. Guarantor has good and marketable title to all of its
properties and assets listed in the most recent financial statements delivered
to Bank on or prior to the date hereof, except as otherwise expressly described
in said financial statements, and except those properties and assets disposed of
since the date of said financial statements.



Section 4. NO LIMITATION OF LIABILITY.



4.1. Without incurring responsibility to Guarantor, without impairing or
releasing the obligations of Guarantor to Bank, and without reducing the amount
due under the terms of this Guaranty (except to the extent of amounts actually
paid to and legally retained by Bank), Bank may at any time and from time to
time, without the consent of or notice to Guarantor, upon any terms or
conditions, and in whole or in part:





4.1.1. Change the manner, place or terms of payment of (including, without
limitation, the interest rate and monthly payment amount), and/or change or
extend the time for payment of, or renew or modify, any of the Liabilities, any
security therefor, or any of the Loan Documents evidencing same, and the
Guaranty herein made shall apply to the Liabilities and the Loan Documents as so
changed, extended, renewed or modified;





4.1.2. Sell, exchange, release, surrender, realize upon or otherwise deal with
in any manner and in any order, any property at any time pledged, mortgaged or
in which a security interest is given to secure, or however securing, the
Liabilities;





4.1.3. Exercise or refrain from exercising any rights against the Company or
others (including Guarantor) or against any security for the Liabilities or
otherwise act or refrain from acting;





4.1.4. Settle or compromise any Liabilities, whether in a proceeding or not, and
whether voluntarily or involuntarily, dispose of any security therefor (with or
without consideration) or settle or compromise any liability incurred directly
or indirectly in respect thereof or hereof, and subordinate the payment of all
or any part thereof to the payment of any Liabilities, whether or not due, to
creditors of the Company other than Bank and Guarantor;





4.1.5. Apply any sums it receives, by whomever paid or however realized, to any
of the Liabilities;





4.1.6. Add, release, settle, modify or discharge the obligation of any maker,
endorser, guarantor, surety, obligor or any other party who is in any way
obligated for any of the Liabilities;





4.1.7. Accept any additional security for the Liabilities; and/or





4.1.8. Take any other action which might constitute a defense available to, or a
discharge of, the Company or any other obligated party (including Guarantor) in
respect of the Liabilities.





4.2. The invalidity, irregularity or unenforceability of all or any part of the
Liabilities or any Loan Document, or the impairment or loss of any security
therefor, whether caused by any action or inaction of Bank or any Affiliate, or
otherwise, shall not affect, impair or be a defense to Guarantor's obligations
under this Guaranty.



Section 5. WAIVERS AND SUBORDINATION.



5.1. Subordination of Subrogation. Guarantor irrevocably subordinates to the
full and indefeasible payment of all of the Liabilities, any present or future
claim, right or remedy to which Guarantor is now or may hereafter become
entitled which arises on account of this Guaranty and/or from the performance by
Guarantor of its obligations hereunder to be subrogated to Bank's rights against
the Company or any other obligated party and/or any present or future claim,
remedy or right to seek contribution, reimbursement, indemnification,
exoneration, payment or the like, or participation in any claim, right or remedy
of Bank against the Company or any security which Bank now has or hereafter
acquires, whether or not such claim, right or remedy arises under contract, in
equity, by statute, under common law or otherwise. If, notwithstanding such
subordination, any funds or property shall be paid or transferred to Guarantor
on account of such subrogation, contribution, reimbursement, exoneration or
indemnification at any time when all of the Liabilities have not been paid in
full, Guarantor shall hold such funds or property in trust for Bank and shall
segregate such funds from other funds of Guarantor and shall forthwith pay over
to Bank such funds and/or property to be applied by Bank to the Liabilities,
whether matured or unmatured, in accordance with the terms of the Reimbursement
Agreement and the Loan Documents.





5.2. Waiver of Remedies. To the extent permitted by law, Guarantor waives the
right of inquisition on any real estate levied on, voluntarily condemns the
same, authorizes the prothonotary or clerk to enter upon the writ of execution
this voluntary condemnation and agrees that such real estate may be sold on a
writ of execution; and also waives any relief from any appraisement, stay or
exemption law of any state now in force or hereafter enacted. In addition,
Guarantor waives the right to marshalling of the Company's assets and any other
protection granted by law to guarantors, now or hereafter in effect with respect
to any action or proceeding brought by Bank against it. The parties hereto
acknowledge and agree, however, that notwithstanding the waivers set forth in
this Section 5.2, in the event the Guarantor provides to the Bank cash
collateral in the amounts and otherwise as required pursuant to Section 7.2(c)
of the Reimbursement Agreement, the Bank agrees to refrain from exercising any
such rights against the Guarantor's non-cash collateral.





5.3. Waiver of Defenses. Guarantor irrevocably waives all claims of waiver,
release, surrender, alteration or compromise and all defenses, set-offs,
counterclaims, recoupments, reductions, limitations or impairments other than
(a) payment in full of the Liabilities, and (b) such defenses as are assertable
by the Company and not otherwise specifically waived pursuant to any other
provision of this Guaranty.





5.4. Waiver of Notice. Guarantor waives notice of acceptance of this Guaranty
and notice of the Liabilities and waives notice of default, non-payment, partial
payment, presentment, demand, protest, notice of protest or dishonor, and all
other notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by Bank.



Section 6. COVENANTS.



6.1. Merger, Restructure. Guarantor shall not merge into, consolidate with or
into, or sell, assign, lease or otherwise dispose of (whether in one transaction
or a series of transactions) all or substantially all of its assets (now owned
or hereafter acquired) to any person or entity, without the prior written
consent of Bank.





6.2. Maintenance of Business. Guarantor shall: (i) continue to remain in and
operate substantially the same type of business presently engaged in by it; (ii)
not suspend transaction of its usual business; (iii) conduct its business in an
orderly, efficient and customary manner; (iv) comply with all laws, ordinances,
rules, regulations and requirements and shall maintain its business, properties
and assets necessary to conduct its business in compliance with all applicable
governmental laws, ordinances, approvals, rules, regulations and requirements,
including without limitation, zoning, sanitary, pollution, building,
environmental and safety laws and ordinances, and the rules and regulations
promulgated thereunder; and (v) not remove, demolish, materially alter,
discontinue the use of, sell, transfer, assign, hypothecate, pledge or otherwise
dispose of any part of its properties or assets necessary for the continuance of
its business, as presently conducted and as presently contemplated, other than
(1) in the normal course of its business and (2) in connection with additional
financing in relation to real property (other than the Mortgaged Premises, as
defined in the Mortgage) from time to time owned by the Guarantors; provided,
however, that the foregoing limitations shall not prohibit the Guarantor from
engaging in additional activities related to its present corporate activities.
To the extent that Guarantor controls the Company, Guarantor will not take or
cause to be taken any action or permit any inaction which will violate or cause
a default or Event of Default under any of the Loan Documents.





6.3. Books and Records. Guarantor shall keep and maintain complete and accurate
books and records in accordance with generally accepted accounting principles
consistently applied, reflecting all of the financial affairs of Guarantor.
Guarantor shall permit representatives of Bank to examine and audit Guarantor's
(and its parent's and its subsidiaries') books and records, to inspect
Guarantor's facilities and properties, and to discuss Guarantor's financial
condition and the contents of Guarantor's financial statements with Guarantor's
accountants.





6.4. Financial Statements; Compliance Certificate.





6.4.1. Guarantor shall furnish to Bank the following financial information, in
each instance prepared in accordance with generally accepted accounting
principles consistently applied:



(a) Annual Report: as soon as available and in any event within 105 days after
the end of each fiscal year, an annual audited consolidated financial statement
for the Guarantor and its Consolidated Subsidiaries (including the Company) to
the Trustee and to the Bank during the term of the Letter of Credit [including
therein the balance sheet of the Guarantor and its Consolidated Subsidiaries as
of the end of such fiscal year and the statements of operations of the Guarantor
and its Consolidated Subsidiaries for such fiscal year, setting forth in
comparative form the corresponding figures for the preceding fiscal year,]
prepared in accordance with GAAP consistently applied, all in reasonable detail
and in each case duly certified by independent certified public accountants of
recognized standing acceptable to the Bank, and by the chief financial or chief
accounting officer of the Guarantor, together with a certificate of said
accounting firm stating that, in the statements of the Guarantor and its
consolidated subsidiaries (including the Company) for such fiscal year, it did
not discover that an Event of Default (or an event which, with notice or the
lapse of time or both, would constitute an Event of Default) had occurred at any
time during such fiscal year, or, if an Event of Default (or such other event)
did occur, the nature thereof.

(b) Quarterly Report: as soon as available and in any event within sixty (60)
days after the end of each of the first three (3) quarters of each fiscal year
of the Guarantor and its consolidated subsidiaries (including the Company),
during the term of the Letter of Credit, management prepared consolidated
financial statements, including a balance sheet, income statement and cash flow
statement prepared in accordance with GAAP, in form and substance satisfactory
to the Bank for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, to the Trustee and to the Bank during the
term of the Letter of Credit.

(c) Management Letters: the Guarantor will submit annual management letters, if
any, for the Guarantor, from the independent certified public accountants for
the Guarantor.

(d) SEC Reports. Promptly after sending or filing, copies of all proxy
statements, financial statements and other notices and reports to the Trustee
and the Bank when the Guarantor sends to its shareholders as well as copies of
all regular, annual, periodic and special reports and all Registration
Statements filed with the Securities and Exchange Commission or similar
government authority or with any national security exchange succeeding to the
functions of the Securities and Exchange Commission (other than those on Form
S-8), including, without limitation, Forms 10Q and 10K.



6.4.2. Guarantor shall furnish to Bank, with each set of financial statements
described in Section 6.4.1(a)-(c) above, a compliance certificate signed by
Guarantor's chief financial or chief accounting officer (a) certifying that: (i)
all representations and warranties of Guarantor set forth in this Guaranty or
any other Loan Document remain true and correct; (ii) none of the covenants of
Guarantor contained in this Guaranty or any other Loan Document has been
breached; and (iii) to its knowledge, no event has occurred which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default under this Guaranty or any other Loan Document. In addition, Guarantor
shall promptly notify Bank of the occurrence of any default, Event of Default,
adverse litigation or material adverse change in its financial condition; and
(b) showing the calculations of the financial covenants set forth in Section 6.8
hereof.





6.5. Taxes and Other Charges. Guarantor shall prepare and timely file all
federal, state and local tax returns required to be filed by Guarantor and
promptly pay and discharge all taxes, assessments, water and sewer rents, and
other governmental charges imposed upon Guarantor or on any of Guarantor's
property when due, but in no event after interest or penalties commence to
accrue thereon or become a lien upon such property, except for those taxes,
assessments, water and sewer rents, and other governmental charges then being
contested in good faith by Guarantor by appropriate proceedings and for which
Guarantor established on its books, a reserve for the payment thereof in
accordance with GAAP, and so long as such contest: (i) operates to prevent
collection, stay any proceedings which may be instituted to enforce payment of
such item, and prevent a sale of Guarantor's property to pay such item; (ii) is
maintained and prosecuted with due diligence; and (iii) shall not have been
terminated or discontinued adversely to Guarantor. Guarantor shall submit to
Bank, upon request, an affidavit signed by Guarantor certifying that all
federal, state and local income tax returns have been filed to date and all real
property taxes, assessments and other governmental charges with respect to
Guarantor's properties have been paid to date.





6.6. Security Interest in Property of Guarantor. Guarantor hereby grants to Bank
a lien upon and continuing security interest in all property of Guarantor, now
or hereafter in the possession of Bank or any Affiliate in any capacity
whatsoever, including, without limitation, any balance or share of any deposit,
trust or agency account (whether general or special, time or demand, matured or
unmatured, fixed or contingent, liquidated or unliquidated), and all property
and assets of Guarantor now or hereafter subject to a security agreement,
pledge, mortgage, assignment or other document or agreement granting Bank or any
Affiliate a security interest therein or lien or encumbrance thereon
("Guarantor's Property"), as security for the performance of this Guaranty and
the payment of the Liabilities, which security interest shall be enforceable and
subject to all the provisions of this Guaranty, as if Guarantor's Property were
specifically pledged hereunder, and the proceeds of Guarantor's Property may be
applied to payment of the Liabilities at any time following the occurrence of a
default or Event of Default under the Reimbursement Agreement, this Guaranty or
any other Loan Document.





6.7. Indemnification.





6.7.1. Guarantor hereby indemnifies and agrees to protect, defend and hold
harmless Bank, any entity which "controls" Bank within the meaning of Section 15
of the Securities Act of 1933, as amended, or is under common control with Bank,
and any member, officer, director, official, agent, employee or attorney of
Bank, and their respective heirs, administrators, executors, successors and
assigns (collectively, the "Indemnified Parties"), from and against any and all
losses, damages, expenses or liabilities of any kind or nature and from any
suits, claims or demands, including reasonable attorneys' fees incurred in
investigating or defending such claim, suffered by any of them and caused by,
relating to, arising out of, resulting from, or in any way connected with the
Loan Documents or the transactions contemplated therein (unless determined by a
final judgment of a court of competent jurisdiction to have been caused solely
by the gross negligence or willful misconduct of the Indemnified Parties)
including, without limitation: (i) disputes with any architect, general
contractor, subcontractor, materialman or supplier, or on account of any act or
omission to act by Bank in connection with the Mortgaged Premises; (ii) losses,
damages (including consequential damages), expenses or liabilities sustained by
Bank in connection with any environmental inspection, monitoring, sampling or
cleanup of the Mortgaged Premises required or mandated by any applicable
environmental law; (iii) any untrue statement of a material fact contained in
information submitted to Bank by Guarantor or the omission of any material fact
necessary to be stated therein in order to make such statement not misleading or
incomplete; (iv) the failure of Guarantor to perform any obligations herein
required to be performed by Guarantor; and (v) the ownership, construction,
occupancy, operation, use or maintenance of the Mortgaged Premises.





6.7.2. In case any action shall be brought against Bank or any other Indemnified
Party in respect to which indemnity may be sought against Guarantor, Bank or
such other Indemnified Party shall promptly notify Guarantor and Guarantor shall
assume the defense thereof, including the employment of counsel selected by
Guarantor and satisfactory to Bank, the payment of all costs and expenses and
the right to negotiate and consent to settlement. The failure of Bank to so
notify Guarantor shall not relieve Guarantor of any liability it may have under
the foregoing indemnification provisions or from any liability which it may
otherwise have to Bank or any of the other Indemnified Parties. Bank shall have
the right, at its sole option, to employ separate counsel in any such action and
to participate in the defense thereof, all at Guarantor's sole cost and expense.
Guarantor shall not be liable for any settlement of any such action effected
without its consent, but if settled with Guarantor's consent, or if there be a
final judgment for the claimant in any such action, Guarantor agrees to
indemnify and save harmless Bank from and against any loss or liability by
reason of such settlement or judgment.





6.7.3. The provisions of this Section 6.7. shall survive the repayment or other
satisfaction of the Liabilities.





6.8. Financial Covenants. Guarantor shall comply with the financial covenants,
if any, hereinafter provided.





6.8.1. Current Assets and Liabilities. The Guarantor and its Consolidated
Subsidiaries will maintain Current Assets in an amount which is not less than
one hundred twenty percent (120%) of Current Liabilities.





6.8.2. Tangible Net Worth. The Guarantor and its Consolidated Subsidiaries'
Consolidated Tangible Net Worth as at the end of any of its fiscal years during
the term of this Agreement shall be equal to not less than (a) One Hundred Forty
Million Dollars ($140,000,000) plus (b) Six Million Dollars ($6,000,000)
multiplied by the number of full fiscal years which have elapsed since the end
of the 1994 fiscal year. If the Guarantor changes its fiscal year, the minimum
Tangible Net Worth as at the end of the new fiscal year end shall be equal to
the minimum Tangible Net Worth which would have been required had the fiscal
year end not been changed, plus Six Million Dollars ($6,000,000) multiplied by a
fraction the numerator of which is the number of months between the previous
fiscal year end and the new fiscal year end and the denominator of which is
twelve (12).





6.8.3. Total Indebtedness. The Guarantor and its Consolidated Subsidiaries will
not permit total indebtedness of the Guarantor and its Consolidated Subsidiaries
in the aggregate to exceed one hundred eighty percent (180%) of such
Consolidated group's Tangible Net Worth.





6.8.4. Long-Term Liabilities. The Guarantor and its Consolidated Subsidiaries
will not permit Long-Term Liabilities to exceed sixty percent (60%) of the
Capitalization.





6.8.5. Indebtedness for Borrowed Money. Neither the Guarantor nor the Company
will borrow any funds except pursuant to the following types of borrowings: (a)
borrowings to finance the acquisition of real or personal property (including
capital leases) secured by a security interest encumbering such personal
property, provided that the amount of any such encumbrance does not exceed the
greater of the purchase price or fair market value of such property, (b)
borrowings from Bank hereunder, and (c) the indebtedness described on Schedule B
attached hereto. The foregoing exceptions, in the aggregate, are subject,
however, to the provisions of Sections 6.8.2 and 6.8.3 hereof. Nothing herein
contained shall be deemed in any way to limit the right and ability of the
Guarantor and the Company to post letters of credit or to incur trade
indebtedness in the ordinary course of their respective businesses, to the
extent such activities are otherwise permitted under this Agreement.



Section 7. EVENTS OF DEFAULT.

Each of the following shall constitute a default (each, an "Event of Default")
hereunder:



7.1. Non-payment when due of any sum required to be paid to Bank by the Company
or the Guarantor under any of the Loan Documents;





7.2. A breach of any covenant contained in Section 6.8 hereof;





7.3. A breach by Guarantor of any other term, covenant, condition, obligation or
agreement under this Guaranty, and the continuance of such breach for a period
of thirty (30) days after written notice thereof shall have been given to
Guarantor;





7.4. Any representation or warranty made by Guarantor in this Guaranty shall
prove to be false, incorrect or misleading in any material respect as of the
date when made; or





7.5. An Event of Default under any of the other Loan Documents.



Section 8. REMEDIES.

Upon an Event of Default, all liabilities of Guarantor hereunder shall become
immediately due and payable without demand or notice and, in addition to any
other remedies provided by law, Bank may:



8.1. Enforce the obligations of Guarantor under this Guaranty.





8.2. To the extent permitted by law, and regardless of the adequacy of any
collateral or other means of obtaining repayment of the Liabilities, Bank shall
have the right immediately and without notice or other act, and is specifically
authorized hereby, to setoff against any of the Liabilities any sum owed by Bank
or any Affiliate in any capacity to Guarantor whether due or not, or any of
Guarantor's Property, even if effecting such setoff results in a loss or
reduction of interest to Guarantor or the imposition of a penalty applicable to
the early withdrawal of time deposits. If such setoff creates an overdraft in
any account held by Bank or any Affiliate, Bank may charge Guarantor an
administrative fee in an amount established from time to time by Bank. Bank
shall be deemed to have exercised such right of setoff and to have made a charge
against Guarantor's Property immediately upon the occurrence of the Event of
Default, even though the actual book entries may be made at some time
subsequent.





8.3. Perform any covenant or agreement of Guarantor in default hereunder (but
without obligation to do so) and in that regard pay such money as may be
required or as Bank may reasonably deem expedient. Any costs, expenses or fees,
including reasonable attorneys' fees and costs, incurred by Bank in connection
with the foregoing shall be included in the Liabilities guaranteed hereby and
secured by the other Loan Documents, and shall be due and payable on demand,
together with interest at three percent (3%) per annum above the rate of
interest then in effect under the Reimbursement Agreement, such interest to be
calculated from the date of such advance to the date of repayment thereof. Any
such action by Bank shall not be deemed to be a waiver or release of Guarantor
hereunder and shall be without prejudice to any other right or remedy of Bank.





8.4. From time to time and without advertisement or demand upon or notice to the
Company or Guarantor of right of redemption, to sell, re-sell, assign, transfer
and deliver all or part of Guarantor's Property, at any brokers' board or
exchange or at public or private sale, for cash or on credit or for future
delivery, and in connection therewith may grant options and may impose
reasonable conditions such as requiring any purchaser of any security so held to
represent that such security is purchased for investment purposes only. Upon
each such sale, Bank may purchase all or any part of Guarantor's Property being
sold, free from and discharged of all trusts, claims, rights of redemption and
equities of Guarantor. In case of each such sale, or of any proceeding to
collect any of the Liabilities, Guarantor shall pay all costs and expenses of
every kind for collection, sale or delivery, including reasonable attorneys'
fees, and after deducting such costs and expenses from the proceeds of sale or
collection, Bank may apply any residue to the Liabilities and Guarantor shall
continue to be liable for any deficiency, with interest.



Section 9. CONTINUING ENFORCEMENT OF GUARANTY



9.1. If, after receipt of any payment of all or any part of the Liabilities,
Bank is compelled or agrees, for settlement purposes, to surrender such payment
to any person or entity for any reason (including, without limitation, a
determination that such payment is void or voidable as a preference or
fraudulent conveyance, an impermissible setoff, or a diversion of trust funds),
then this Guaranty and the other Loan Documents shall continue in full force and
effect or be reinstated, as the case may be, and Guarantor shall be liable for,
and shall indemnify, defend and hold harmless Bank with respect to the full
amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and the other Loan Documents and shall remain
effective notwithstanding the payment of the Liabilities, the termination of the
Reimbursement Agreement, the cancellation or the Letter of Credit, this Guaranty
or any other Loan Document, the release of any security interest, lien or
encumbrance securing the Liabilities or any other action which Bank may have
taken in reliance upon its receipt of such payment. Any cancellation, release or
other such action shall be deemed to have been conditioned upon any payment of
the Liabilities having become final and irrevocable.





9.2. Settlement of any claim by Bank against the Company, whether in any
proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty except to the extent of the amount
actually paid by the Company or any other obligated party and legally retained
by Bank in connection with the settlement.



Section 10. MISCELLANEOUS.



10.1. Disclosure of Financial Information. Bank is hereby authorized to disclose
any financial or other information about Guarantor to any regulatory body or
agency having jurisdiction over Bank or to any present, future or prospective
participant or successor in interest in any loan or other financial
accommodation made by Bank to the Company or Guarantor. The information provided
may include, without limitation, amounts, terms, balances, payment history,
return item history and any financial or other information about Guarantor.
Guarantor agrees to indemnify, defend, release Bank, and hold Bank harmless, at
Guarantor's cost and expense, from and against any and all lawsuits, claims,
actions, proceedings or suits against Bank or against Guarantor and Bank,
arising out of or relating to Bank's reporting or disclosure of such
information. Such indemnity shall survive the repayment or other satisfaction of
the Liabilities.





10.2. Remedies Cumulative. The rights and remedies of Bank, as provided herein
and in any other Loan Document, and all warrants of attorney contained herein
and therein, shall be cumulative and concurrent, may be pursued separately,
successively or together, may be exercised as often as occasion therefor shall
arise, and shall be in addition to any other rights or remedies conferred upon
Bank at law or in equity. The failure, at any one or more times, of Bank to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof. Bank shall have the right to take any action it deems
appropriate without the necessity of resorting to any collateral securing this
Guaranty.





10.3. Integration. This Guaranty and the other Loan Documents constitute the
sole agreement of the parties with respect to the transaction contemplated
hereby and supersede all oral negotiations and prior writings with respect
thereto.





10.4. Attorney's Fees and Expenses. If Bank retains the services of counsel by
reason of a claim of a default or an Event of Default hereunder or under any of
the other Loan Documents, or on account of any matter involving this Guaranty,
or for examination of matters subject to Bank's approval under the Loan
Documents, all costs of suit and all reasonable attorneys' fees (and/or
allocated fees of Bank's in-house legal counsel) and such other reasonable
expenses so incurred by Bank shall forthwith, on demand, become due and payable
and shall be secured hereby.





10.5. No Implied Waiver. Bank shall not be deemed to have modified or waived any
of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Bank, and then only to the extent specifically set forth
therein. A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.





10.6. No Third Party Beneficiary. Guarantor and Bank do not intend the benefits
of this Guaranty to inure to any third party and notwithstanding any term,
condition or provision hereof or of any other Loan Document to the contrary, no
third party (including the Company) shall have any status, right or entitlement
under this Guaranty.





10.7. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Guaranty shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.





10.8. Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and assigns; provided, however, that this Guaranty
cannot be assigned by Guarantor without the prior written consent of Bank, and
any such assignment or attempted assignment by Guarantor shall be void and of no
effect with respect to Bank.





10.9. Modifications. This Guaranty may not be supplemented, extended, modified
or terminated except by an agreement in writing and signed by Guarantor and
Bank.





10.10. Sales or Participations. Bank may from time to time sell or assign, in
whole or in part, or grant participations in the Letter of Credit or the
Reimbursement Agreement, and/or the obligations evidenced thereby. The holder of
any such sale, assignment or participation, if the applicable agreement between
Bank and such holder so provides, shall be: (a) entitled to all of the rights,
obligations and benefits of Bank; and (b) deemed to hold and may exercise the
rights of setoff or banker's lien with respect to any and all obligations of
such holder to Guarantor, in each case as fully as though Guarantor were
directly indebted to such holder. Bank may in its discretion give notice to
Guarantor of such sale, assignment or participation; however, the failure to
give such notice shall not affect any of Bank's or such holder's rights
hereunder.





10.11. Jurisdiction. Guarantor irrevocably appoints each and every owner,
partner and/or officer of Guarantor as its attorneys upon whom may be served, by
regular or certified mail at the address set forth below, any notice, process or
pleading in any action or proceeding against it arising out of or in connection
with this Guaranty or any other Loan Document; and Guarantor hereby consents
that any action or proceeding against it be commenced and maintained in any
court within the State of New Jersey or in the United States District Court for
any District of New Jersey by service of process on any such owner, partner
and/or officer; and Guarantor agrees that the courts of the State of New Jersey
and the United States District Court for any District of New jersey shall have
jurisdiction with respect to the subject matter hereof and the person of
Guarantor and all collateral securing the obligations of Guarantor. Guarantor
agrees not to assert any defense to any action or proceeding initiated by Bank
based upon improper venue or inconvenient forum. Guarantor agrees that any
action brought by Guarantor shall be commenced and maintained only in a court in
the federal judicial district or county in which Bank has its principal place of
business in New Jersey.





10.12. Notices. All notices and communications under this Guaranty shall be in
writing and shall be given by either (a) hand delivery, (b) first class mail
(postage prepaid), or (c) reliable overnight commercial courier (charges
prepaid) to the addresses listed in this Guaranty. Notice shall be deemed to
have been given and received: (i) if by hand delivery, upon delivery; (ii) if by
mail, three (3) calendar days after the date first deposited in the United
States mail; and (iii) if by overnight courier, on the date scheduled for
delivery. A party may change its address by giving written notice to the other
party as specified herein.





10.13. Governing Law. This Guaranty shall be governed by and construed in
accordance with the substantive laws of the State of New Jersey without
reference to conflict of laws principles.





10.14. Joint and Several Liability. If Guarantor consists of more than one
person or entity, the word "Guarantor" shall mean each of them and their
liability shall be joint and several.





10.15. Waiver of Jury Trial. GUARANTOR AND BANK AGREE THAT ANY SUIT, ACTION OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY BANK OR GUARANTOR, ON OR
WITH RESPECT TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE
PARTIES WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT
BY A JURY. BANK AND GUARANTOR EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. FURTHER, GUARANTOR WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS GUARANTY AND THAT BANK WOULD NOT EXTEND CREDIT TO THE COMPANY IF
THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS GUARANTY.



IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty and Suretyship Agreement as of the day and year
first above written.

 



ATTEST



                                       
Name: Robert L. LaPenta, Jr.
Title: Assistant Secretary

BURLINGTON COAT FACTORY
WAREHOUSE CORPORATION


BY:                                  
Name: Mark Nesci
Title: Vice President



 

 